DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 129 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, with respect to claim 134 Applicant argues Bolken merely “teaches that a transparent cover 46 may be set onto ledge 22 of housing structure 16 and sealed in place to provide a completed image sensor package” or in other words “the transparent cover 46 is attached on the housing structure 16 by an additional medium such as the adhesive or gel” while “the encapsulation position of the instant invention is integrally molded on the optical filter, no additional adhesive is required”.
The Examiner respectfully disagrees with Applicant’s argument.  Throughout the specification the encapsulation portion is discussed as integrally molding to various components.  But with respect to the optical filter it is repeatedly stated an optical filter installing section is molded into the encapsulation portion so that an optical filter can be attached without an additional optical filter frame being needed (see paragraph 311 of the USPGPUB for example) so that an optical filter can then be installed on the flat surface of the optical filter installing section.  Bolken similarly teaches this.  Therefore, the Examiner finds it unpersuasive that Bolken does not teach the encapsulation 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 129-131 and 133 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0150133 A1 to Suzuki et al in view of U.S. Patent Application Publication 2013/0334706 A1 to McConnelee et al.
With respect to claim 129 Suzuki discloses, in Fig. 1-9, a photosensitive unit (13) of a camera module (4) (paragraph 20), comprising: an encapsulation portion (24) (paragraph 32); and a photosensitive portion, including a main circuit board (11) and a photosensitive sensor (21) (paragraph 23), wherein said encapsulation portion (24) is encapsulated to form on said main circuit board (11) and said photosensitive sensor (21) (paragraph 23 and Fig. 4) and has a window (41) defined by an inclined inner wall of said encapsulation portion and positioned above said photosensitive sensor to provide a light path of said photosensitive sensor (Fig. 4 and paragraph 33); and a connecting medium (adhesive/adhesive sheet), wherein said photosensitive sensor (21) has a front side facing toward outside and a back side facing toward said main circuit 
Suzuki does not expressly disclose wherein said connecting medium, which is in a continuum plane and has a shape matching said back side of said photosensitive sensor, deployed between said back side of said photosensitive sensor and said main circuit board to affix said photosensitive sensor on said main circuit board and to prevent an overhanging space to be formed between said photosensitive sensor and said main circuit board.
However, in analogous art, McConnelee teaches attaching a chip to a circuit board using an adhesive, where the adhesive is provided between the chip and the circuit board in a continuum plane and has a shape matching said back side of said chip so that the chip and the circuit board are affixed to prevent an overhanging space to be formed between said chip and said circuit board (paragraph 43-46; where adhesive is applied to all of the wafer that includes multiple chips and then the chips are singulated by sawing them into dies which would provide a chip with a continuum plane and shape matching the back side of the chip which prevents an overhanding when mounted on the circuit board).  Therefore McConnelee
At the time the invention was effectively filed it would have been obvious to apply adhesive in the manner taught by McConnelee to the device of Suzuki for doing so would merely be use of a known technique of applying adhesive to improve similar devices in the same way as Suzuki discusses using adhesive to bond the image sensor and circuit board without discussing a specific process to do so.
With respect to claim 130 Suzuki further discloses wherein said window (41) is a concave shaped window which is defined by said inclined inner wall of said encapsulation portion (Fig. 4 and paragraph 33).
With respect to claim 131 Suzuki further discloses wherein said window (41) of said encapsulation portion enlarges a size thereof from a bottom thereof upwardly and gradually, having a smaller bottom size and a larger top size, to form an inclined shape slope side (Fig. 4 and paragraph 33).
With respect to claim 133 Suzuki further discloses wherein said photosensitive portion comprises at least one connecting element (31) which electrically connects said photosensitive sensor and said main circuit board, wherein said photosensitive portion encapsulates and wraps up said connecting element (paragraph 27-28 and Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2016/0150133 A1 to Suzuki et al in view of U.S. Patent Application Publication 2013/0334706 A1 to McConnelee et al in further view of U.S. Patent Application Publication 2005/0263312 A1 to Bolken et al.
With respect to claim 134 Suzuki in view of McConnelee discloses the photosensitive unit, as recited in claim 133 (see above).
Suzuki does not expressly disclose wherein said photosensitive portion comprises an optical filter positioned above said photosensitive sensor, wherein said encapsulation portion is integrally molded on said main circuit board, said photosensitive sensor, and said optical filter to form said window above said optical filter.
However, in analogous art, Bolken teaches a photosensitive unit of a camera module (Fig. 7C), having an encapsulation portion (16) which has a sloped window to provide and opening for a photosensitive sensor (40) which is mount on a circuit board (2) (Fig. 7C) and wherein a photosensitive portion comprises an optical filter (46) positioned above said photosensitive sensor (40) (Fig. 7C and 59), wherein said encapsulation portion is integrally molded on said main circuit board, said photosensitive sensor, and said optical filter to form said window above said optical filter (Fig. 7C and paragraph 59-60; where the encapsulation portion is molded to provide a flat optical filter mounting portion just as Applicant’s encapsulation portion, therefore it is integrally molded on the optical filter).  Therefore, Bolken teaches wherein said photosensitive portion comprises an optical filter positioned above said photosensitive sensor, wherein said encapsulation portion is integrally molded on said main circuit board, said photosensitive sensor, and said optical filter to form said window above said optical filter.
At the time the invention was effectively filed it would have been obvious to one or ordinary skill in the art to use an optical filter attached to the encapsulation portion as taught by Bolken on the encapsulation portion of Suzuki as it would merely be .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

May 27, 2021